DETAILED ACTION

1.	Claims 1-20 are pending in the application


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

3.	Claim 2 is objected to because of the following informalities:  In line 5 “corresponds to the seed value the core processor” is recited. This appears to be a grammatical error and it is believed the intention is to read “corresponds to the seed value of the core processor.  Appropriate correction is required.


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“master random bit generator configured to” in claims 1 and 17.
“the core processor is configured to” in claims 1 and 17.

7.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 



Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 17-20 recite limitations regarding a “master random bit generator configured to.” This limitation invokes 35 U.S.C. 112(f), however, the disclosure fails to provide adequate written description of the corresponding structure for performing the entire claimed function to clearly link the structure to the function. The specification further references in numerous locations, “master random number generator,” for example, in [0016], [0017]; and “deterministic random bit generator (DRBG)” in [0011]. However, the language of “master random bit generator,” as recited in the claims, is only provided in the description of the recited claim language (i.e. [0033]). It is unclear as if this is in error as the claimed “master random bit generator” suggests subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

10.	Claim 7 is rejected under 35 U.S.C. 112(b) as being directed to unclear subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



11.	Claim 7 recites the limitation "the core random bit generator for each core processor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

14.	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes (i.e. generating a seed value, generating a random number). They are highlighted below (underlined, italicized):

9. A method, comprising: 
generating a seed value; 
storing the seed value in a memory, each seed value corresponding to a core processor; 
retrieving from the memory, by the core processor, a corresponding seed value; and 
generating a random number based on the retrieved corresponding seed value.

As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “a memory” and “core processor” are recited at a high-level of generality (i.e., generic machine) such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further the claim recites “storing the seed value in memory,” and retrieving from the memory, by the core processor.” However, these steps are recited as a general means of storing and retrieving data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data storing and retrieving operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract ideas into a practical application, the additional elements are no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore, storing and retrieving data that is necessary for use of the recited judicial exception represents mere data gathering/data storing and is insignificant extra solution activity. The courts have found limitations directed to retrieving/storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

15.	Claims 1 and 17 are rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 1 and claim 17 only recite an additional “master random bit generator”. This is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Thus, the claims are directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claims amount to significantly more than the abstract idea itself. 
Dependent claims 2-8, 10-16, and 18-20 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claims 1, 9, and 17, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 



Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claim(s) 1, 6, 9, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al (hereafter Ferguson)(US Pub. 2012/0179735).
	Ferguson was cited in the IDS filed 04/20/2022

18.	As to claim 1, Ferguson discloses a computer system (fig 1, 100), comprising: 
a master random bit generator (fig. 1, root PRNG 108) configured to generate a seed value, the seed value corresponding to a core processor coupled to the master random bit generator ([0019] processor PRNGs 118 of fig. 1, are seeded from the root PRNG 108), 
wherein the core processor is configured to retrieve the seed value generated by the master random bit generator ([0019], processor PRNG reseeds itself).

19.	As to claim 6, Ferguson discloses wherein the core processor is one of a plurality of core processors located in one or more CPU complexes (fig. 2 and 4). 

20.	As to claims 9 and 17, the claims are rejected for similar reasons as claim 1 above. 



Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claim(s) 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Hamilton et al (hereafter Hamilton)(US Pub. 2014/0344321).
Hamilton was cited in the IDS filed 04/20/2022

23.	As to claims 7 and 14, Ferguson does not disclose wherein the core random bit generator for each core processor is configured to check a memory for the seed value corresponding to the core processor based on a trigger event.
However, Hamilton discloses wherein the core random bit generator for each core processor is configured to check a memory for the seed value corresponding to the core processor based on a trigger event ([0026], [0033], [0034], re-seeding based on certain events, i.e. trigger event).

24.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Ferguson, by applying checking a memory for the seed value corresponding to the core processor based on a trigger event, as taught by Hamilton, for the benefit of more efficiently producing new seed values in a more reduced time (Hamilton, [0008]).

25.	As to claims 8 and 15, the combination of Ferguson and Hamilton discloses wherein each core processor includes a counter configured to generate the trigger event when a value of the counter reaches a threshold (Hamilton fig. 4, and [0031], counter, and [0034] threshold value exceeded).



26.	Claim(s) 2-4,10, 12, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Rose et al (hereafter Rose)(US Pub. 2008/0263117).

27.       As to claims 2, 10, and 18, Ferguson discloses a platform security complex coupled to a memory, wherein the platform security complex comprises the master random bit generator (fig. 4, memory device(s) 414).

28.       Ferguson does not disclose the master random bit generator is configured to: store the generated seed value and a first value of a flag in the memory, wherein the flag uniquely corresponds to the seed value the core processor, and the first value indicates a new seed value in the memory.
However, Rose discloses the master random bit generator is configured to: store the generated seed value and a first value of a flag in the memory ([0047]-[0051], seed stored and flag set), wherein the flag uniquely corresponds to the seed value the core processor, and the first value indicates a new seed value in the memory ([0009] and [0016] new seed).

29.      Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Ferguson, by implementing the flag values in memory, as taught by Rose, for the benefit of more efficient seed management for initializing a pseudo random number generator. Motivation can be found in the applying the teachings of Rose would allow for a seed to be quickly and securely obtained (Rose, abstract and [0007]).

30.       As to claims 3 12, 13, and 20, the combination of Ferguson and Rose discloses wherein the core processor to retrieve the seed value is further configured to: check the value of the flag corresponding to the core processor; -26-AMD Reference No.: 200315-US-NPretrieve the seed value corresponding to the flag and the core processor from the memory when the value of the flag is the first value; and set the flag from the first value to a second value to indicate the new seed value was retrieved by the core processor (Rose [0047], the seed selection module 210 checks the storage device 202 to determine if a valid primordial seed is available. Since the primordial seed 200 in the storage device 202 has been deleted or destroyed, the storage device 202 may contain zeros or a flag indicating that the seed file 206 is available and/or should be used. The seed selection module 210 then obtains an initialization seed from the seed file 206 and uses it to initialize the internal state of the pseudorandom number generator).

 31.       As to claims 4 and 19, the combination of Ferguson and Rose discloses wherein the platform security complex is further configured to: check the value of the flag corresponding to the core processor; generate and write new seed values into the memory when the value of the flag is the second value; and set the value of the flag from the second value to the first value (Rose, [0052] and [0064]-[0065]).


32.       Claim(s) 5, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Rose, and further in view of Hamilton.


33.       As to claims 5 and 11, the combination of Ferguson and Rose, does not disclose a counter configured to generate a trigger event to initiate the check of the flag corresponding to the core processor.
      However, Hamilton discloses a counter configured to generate a trigger event to initiate the check of the flag corresponding to the core processor (fig. 4, and [0031], counter).

 34.      Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Ferguson and Rose, by applying the counter, as taught by Hamilton, for the benefit of more efficiently producing new seed values in a more reduced time (Hamilton, [0008]).

35.    As to claim 16, the combination of Ferguson, Rose, and Hamilton discloses wherein the detecting of the trigger event comprises detecting that a number of random numbers generated based on the retrieved corresponding seed value has reached a threshold value (Hamilton, [0034] threshold value exceeded). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182